Electronically Filed
                                                    Supreme Court
                                                    SCPW-14-0000457
                                                    14-MAR-2014
                                                    08:55 AM




                         SCPW-14-0000457

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MONTY V. RIDEOUT, Petitioner,

                               vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                     (S.P.P. No. 13-1-001K)

            ORDER DENYING “MOTION FOR RELEASE ON OWN
            RECOGNIZANCE PURSUANT TO H.R.A.P. 23(b)”
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
       Circuit Judge Alm, assigned by reason of vacancy.)

          Upon review of petitioner Monty V. Rideout’s “Motion

for Release on Own Recognizance Pursuant to H.R.A.P. 23(b)”,

which was filed on February 25, 2014, and which we treat as a

petition for a writ of habeas corpus, the supporting documents,

and the record, it appears that petitioner can seek relief in the

circuit court and presents no special reason for the supreme

court to invoke its original jurisdiction at this time.   See Oili

v. Chang, 57 Haw. 411, 412, 557 P.2d 787, 788 (1976).    Moreover,

petitioner fails to demonstrate that his release from custody on
his own recognizance is fitting under the circumstances.   See

HRAP Rule 23(b).   Therefore,

          IT IS HEREBY ORDERED that the petition for a writ of

habeas corpus is denied.

          DATED: Honolulu, Hawai#i, March 14, 2014.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Steven S. Alm